    Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 1 of 32 PageID: 29




C


        . Jv\r>-\c.o \M L. \.)o\l"\\e..y
                 Mo vcw\--\-,
        : v.
        :u(I ~ -\-eo\   StCA,.\-e..c;   ct- A(r'ledc..q




C




      I. ! ~ f u bcJwJ tDc_ ~ ~~
         . ~ ~ \ ~ ~ ()J-U_ h -~ \\~
                                            - :L~
    Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 2 of 32 PageID: 30




C




C




         .  1·· C;nters for Disease Control and Prevention, CO VJD-19 Associated Hospitalization Related to


C          [ 'nderlying Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-
         . nc. ov/downloads/covid-data/hospitalization-underlyin2:-medical-conditions.pdf (last visited Feb. 24,
           20.~l).                                                               ·
                                                      ,.....,
    Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 3 of 32 PageID: 31




C




                                                           3x        2x                                   2x
                                          R<lfe,v,.icp
                                  2x        ll""'P        .1x        10x   15x .    25x        3sx        55x       80.x.

                                                          1.SX       45x                      1100,x.              790Cix




C          · Ce~ters for Disease Contro~ and Prevention, CO VID-19 Hospitalization and Death by Age, available at
          https .I/www •cdc. govI coronavirus/2019-ncovIcov id-data/i nvesti gati ons-d iscovery/hosp ital izati on-death-
          by-age .html (last visited Feb. 24, 2021).

                                                         ·· -    ".:)_
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 4 of 32 PageID: 32




C,




C)




c-
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 5 of 32 PageID: 33




         There have now been inmates who have been infected, apparently recovered, and

later died. At FCI Terre Haute, an inmate tested positive for COVID-19 on January 11,

2021, was placed in isolation, and was considered "recovered" on January 25, 2021 after

completing isolation and having no symptoms; on Febru~ 7, 2021, he was found

unresponsive and died: 50



                                                              U.S. Department of Justice
                                                              Federal Bureau of Prisons.



         FOR IMMEDIATE RELEA.SE                               Con~ct: Office of Public Affairs
         Fef?ruary 9, 2021                                    202-514-6551


                                       Inmate Deatlt at FCI Terr!! Haute.

        WASHINGTON, D.C.: On Monday, January 11, 2021, inmate Joseph Lee Fultz tested positive
        for COVID-19 at the Federal Corre.ctiorial Institution (FCI) Terre Haute in Terre Haute. Indiana
        and was placed in medical isoiatiori. On Monday, January 25, 2021, m accordance with Centers
        for Disease Corttrol and Prevention (CDC) guidelines, Mr. Fultz was converted to a status of
        recovered fWowing the completion ()f medicai. isolation .and presentj:ng with no symptoms. On
        Sunday, February 7, 2021, Mr. Fultz.was found unresponsive in his cell. and responding staff
        imrrwdiately initiated'life-saving measures. Staff requested emergency medical servic~s (EMS)
        and life-saving efforts continued. Subsequently on the same day, Mr. Fuitz, who had long-term,
        pre 0 existing medical conditions.which ¢.e CDC lists as risk factors for developing more severe
        COVID-19 disease, was pronounced deceased.by EMS personnel.

        Inmate Fultz was a 52-year-oldmale sentenced out of the Southern District oflowa to a 324-
        months sentence for Sexual Exploitation of Childre11. He had been in custody at FCI Terre
        Hautes:ince Jam,iary 7, 2021.            ·

        FC.I Terre Haute is a medium security facility that oµrrently houses 84,1 ma1e offep.ders.

        The Bureau, of Prisons will <,0ntinue to provide daily upd,ates and information on actions related
        to COVID-19 at www.bop.gov/coronavirus/index.jS,F,

        Additional information about the Bureau o.f Prisons can be found at www.bop.gov..

                                                       ffi


50
  U.S. Department of Justice, Federal Bureau of Prisons, Inmate Death at FCI Terre Haute (Feb. 9,
2021), available at https://www.bop.gov/resources/news/pdfs/202 l 0209 press release thx.pdf (last
visited Feb. 23, 2021).
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 6 of 32 PageID: 34




         At USP Atlanta; an inmate tested positive for COVID-19 on March 30, 2020, and

he was considered "recovered" on April 23, 2020 after completing isolation, having no

symptoms, and testing negative; he still required hospital care and died on January 15,

2021: 51




                                                                     U.S. Department of Justice
                                                                     Federal Bureau of Prisons.



        FOR IMME.DIATE RELEASE                                      Contact: Office of Public Affairs
        January 22, 2021                                            202-514-6551 .                  .


                                         Inmate Death at USP 4.tl;mta

        WASHINGTON, D .C,: On Monday; March 30, 2020, inmate Spencer Sarver was transported
        to a local hospital for further treatment and evaluation due to shortness of breath. Subsequently
        on the same day, he tested positive fo:t COVID-19. Wht1e at the hospital 1 his condition
        worsened and he was placed on a ventilator. On Thursday, April 23, 2020, in: accordance with
        Centers for Disease Control and Prevention (CDC) guidelines~.:Mr. Sarver was converted fo a
        status of recovered following tbe completion of medical isolation and presenting with no
        symptoms. On the same day, Mr. Sarv~ tested negative for COVID-19 and        was   removed from
        the ventilator. However;  Mr: Sarver still required constant hospital bate. On Friday, January
        15, 2021, Mr. Sarver, who had pre-existirig medical conditions, which the CDC lists as risk
        factors for developing more severe COVID-19 disease, was pronounced deceased by hospital
        staff.

        Mr. Sarver was a 65-year-old male who was sentenced in the Northern District of West Virginia
        to an 84-month sentence for Conspiracy to Distribute and Possession With Intent to- Distribute
        Methampbetamine. He had .been in custody at USP Atlant~ since September 16, 2019.

        USP Atlanta is a medium security facility that currently houses 1,870 maie.offenders,

        The .Bureau of Prisons will continue to providi; daily updates and information on actions_related
        to COVID-19 at www.bQp,g:ov/coronavims/:iridexJs.p.

        Additional infonnation about the Bureau of Prisons   can be found at www.bop.gov~



51
  U.S. Department of Justice, Federal Bureau of Prisons, Inmate Death at USP Atlanta (Jan. 22, 202 1),
available at https://www.bop.gov/resources/news/pdfs/202 l 0 123 press release atl.pdf (last visited Feb.
23, 2021).


                                                        5
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 7 of 32 PageID: 35




          At FCI Terre Haute, an inmate tested positive for COVID-19 on September 14,

2020 and was found to be "recovered" on September 24, 2020 after completing isolation

and having no symptoms; he tested positive for COVID-19 again on December ·12, 2020

and subsequently died on January 9, 2021 :52




                                                                               of
                                                             U.S. Department Justice
                                                             Federal Bureau of Prisons



         FOR IMMEDIATE RELEASE                               Contact: Office of Public Affairs
         January 21, 2011              ·                     202-514-6551 .


                                      .Inmate Death at FCITei;re Haute

        W'ASHINGTON, D.C.: OnM<>nday, September i4, 2020, Inmate Shauntae Hill tested positive.
        for covm.:19 at the Federal Correctioruu Institution (FCI) Terre Haute inTerre Haute., mdiana
        and was placed in medical isolation. On Thursday, September 24, 2020, in accordance with
        Centers for Disease Control and Prevention (CDC) guidelines, Mr. ~ill was converted to a status
        of recovered following the completion of medical isolation and presenting with no symptoms.
        On Saturday, December 12, 2020, Mr. Hill again tested positive for COVID-19 and was
        subsequently transported to a local hospital for further treatment and evaluation. His condition
        worsened and he was placed on a ventilator. On Saturday, Januazy9, 2021, Mr. Hill, who had
        long-term pre-existing medical conditions, which the CDC lists ai; risk factors for deyeloping
        more severe COVID-19 disease, was pronounced deceased by hospital staff.

        Mr: Hill was a 44-year-old male wh-0 was sentence.d out ofth~ Western District of Michigan to a
        144-month sentence for Possession with intent to Distribute Methamphetamine. He bad been in
        custody at FCI Terre Haute sfuce January 30, 2020.

        FCI Terre Haute is a medium security facility thatcurrently houses 998 male offenders.

       The Bureau of Prisons will ,continue to provide daily updates and information on actions related
       to COVID~19 at www.bQ,p,2ov/coronavirus(wde~.j~. .

        Additional information about the Bureau   of Prisons can be found at www.boI!.gov.
                                                       ###



52
  U.S. D epartment of Justice, Federal Bureau of Prisons, Inmate Death at FCI Terre Haute (Jan. 21,
2021 ), available athttps://www.bop.gov/resources/news/pdfs/20210121 press release thx.pdf (last
visited Feb. 23, 2021).
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 8 of 32 PageID: 36




          At FCI Memphis, an inmate tested positive for COVID-19 on December 20, 2020,

 was considered "recovered" on December 29, 2020 after completing isolation and having

 no symptoms, and died on January 12, 2021: 53




                                                                    U$~ Department ofJustice ·
                                                                    Feileral Bureau of Prisons


      FORIMMEDIATE RELEASE                                          Contact: Office of Public Affairs
      January 15, 2021                                              202-514-6551



                                       Inmate Death at FCI Memphis

     WASHINGTON, DC: On. Sunday, December 20, 2020, inmate Harry Edward Cunningh~ ·
     tested positive for COVID-19 at theFc::deral Correctiopal fustitutiqn (FCI}MempWs in Memphis,
     Tennessee, and wa:s placed in medical isolation. O:n Tuesday, December 29, 2020, in accordance
     with Centers for Disease Control and Prevention (CDC) guidelines, Mr. Cunningham was
     converted to a status of recover•e d following the completion of medical isolation and presenting
     with no symptom~. On Sunday, January 1o. 2021, Mr. Cunningham was evaluated by institution
     medical staff and subsequently transported to a local hospital for paracentesis fot massive as cites~
     On Tuesday, January 12, 2021, Mr. Cunningham, who bad long-term pre~existingmedical
     conditions, which the.CDC lists as risk factors for developing mote severeCOVID-19disease;
     was pronounced .d ecease.cl by hospital staff
                                        .         .                        .
     Mr. Cunningham was a 54-year old male who was sentenced in Middle District of Tennessee to a
     72-month sentencefor Bank Robbery and Hobbs Act Robbery. He had been in.custody at FCI
     Memphis since August 26, 2020.
                  .         .               :         .                        ..

     FCI Memphis is a medium security facility that currently houses 1,036 male offend~.

     The Bureau of Prisons will continue to provide daily updates   and infoi:mation on actions related
     toCOVID-19 at·www.bQJ).gov/coronavirus/index.jsp.

     Additional information about the. Bureau of Prisons can be found at WWW .hop. gov. .


                                                          ###



53
  U.S. Department of Justice, Federal Bureau of Prisons, Inmate Death at FCI Memphis, available at
https://www.bop.1wv/resources/news/pdfs/202l O115 press release mem cunningham.pdf (last visited
Feb. 23, 2021).
         Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 9 of 32 PageID: 37




              At FCI Jesup, an inmate tested positive for COVID-19 on November 9, 2020, was

    considered "recovered,, on November 19, 2020 after completing isolation and having no

    symptoms, and died on January 8, 2021 :54




                                                                      U.S~ Department of Justice
                                                                       Federal BuJ;eau of Prisons


         FOR IMMEDIATE RELEASE .                                       Contact: Office of Public Affairs
         January 12, 2021                                              202-514-65.51


                                            Inmate Death at FCI Jesup

         WASHINGTON, D.C.: On Monday, November 9, 2020, inmate Kevin Gayles tested po.sitive
                                                                             m
         for COVID..:19 at the Federal Correctional Institution (fCI) Jesup Jesup, Georgia, and was .
         immediately placed in medical isolation. On Thursday~ November 19, 2020, in accordance with
         Centers for Disease Control and Prevention (CDC) guidelines, Mr. Gayles was converted to a
         status of recovered following the completion of medical isolation and presenting with no
         symptoms.

         On Friday, January 8, 2021 1 he was evaluated by institution medical staff for chest pains arid
         subsequently transported to a local hospital for further treatment and evaluation. On the same
         day; Mr. Gayles who had pre-existing medical conditions, which the CDC lists as risk factors for
         developing more severe COVID-19 'disease, Was pronounced deceased by hospital staff.

         Mr. Gayles was a 3 &:..year-old male who was sentenced in the Eastern District of Viiginia
         to a 132-morith sentence for Possession of Cocaine Base. He had been in: custody at FCI Jesup
         since September 7, 2018.

         FCI Jesup   is a medium security facility that currently houses 1;337 male offenders.
         The Bureau of Prisons will continue to provide daily updates and information on actions related
         to COVID-19 at www.boo.gov/coronayirns/index.j~.

         Additional information about the Bureau of Prisons can be found at www.bop.go.Y:.

                                                         ###


    54
.      U.S. Department of Justice, Federal Bureau of Prisons, Inmate Death at FCJ Jesup, available at
    https ://www.bop.gov/resources/news/pdfs/202 l 0113 press release jes.pdf (last visited Feb. 23, 2021).
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 10 of 32 PageID: 38




           At FCI Lompoc, an inmate tested positive for COVID-19 on May 4, 2020, was

found to be "recovered" on May 20, 2020, went to the hospital on August 20, 2020 due to

progressive paralysis, and died on December 15, 2020: 55




                                                                    U.S. Department of Justice
                                                                    Federal .Bureau of Prisons


      FOR IMMEDIATE RELEAsE.                                        Contact: Office of Public Affairs
      December18, 202(}                                             202-514-·655 l


                                       Inmate Death at FCI Lompoc

       WASHINGTON, D .C.: On Monday, May 4, 2020; inmate Christopher Carey tested positive for
       COVID-19 and was placed in medical isolation at tbeFederal Correctional Institution (FCI)
       Lompoc in Lompoc, Califorµia. Tostitution staff provl.ded treatment and monitored his
       condition. On We_ dnesday ~ May 20, 2020, in accotdance with Centers for Disease Con.trol ~nd
       Prevention (CDC) guidelines,~. Carey was consj.dered recovered after completing isolation
      .and presenting no sympto~s,

      On Thursday; August 20, 2020, Mr. Carey was transported from FCI Lompoc to·a local hospital
      due to progressive paralysis requiring bedside care. On Tuesday , December 15; 2020,
      1,fr, Carey, who had long-term, pre~exisprig medi<;al co11ditionswhich ~~ CDC lists ~s risk
      factors fordevelopiugmore severe COVID-19 diseas~, was pronounceddeGeased by hospital
      medical staff:

      Iv!r: Carey was a 72-yeat-old. mal~ who was sentenced iu the District()£ Nevada to a 135;:.month
      sentence for Possession of Child Pomogtilphy. He bad been in custody at the Federal
      Correctional Complex: (FCC) Lompoci sinceFebrnary 10t20l6.             ·

      FCI Lompoc is a.low sec;urity facility that.currently houses 947 male offenders.

       The Bureau of Prisons will continue. to prqviqe daily updates and informati9n on actions rell,\ted
      ·to COVID-19 at www.bop.gov/coronavirus/index.jsp

      Additional inforrmition about the Bureau of Prisons can be found at www .bop.gov.

                                                      ###


55
  U.S . Depaiiment of Justice, Federal Bureau of Prisons, Inmate Death at FCI Lompoc (Dec. 18, 2020),
available at https://www. bop.2:ov/resources/news/pdfs/20201217 press release lom.pdf (last visited Feb.
23, 2021).
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 11 of 32 PageID: 39




            AtFCI Butner (Low), an inmate tested positive for COVID-19 on June 1, 2020,

tested negative for COVID-19 on July 6, 2020, had symptoms on September 9, 2020,

tested positive again on September 16, 2020, and died on Septerriber 17, 2020: 56




                                                                         U.S. Department of Justice
                                                                         Federal Bureau ofPrisons


      FOR IMMEDIATE RELEASE                                               Contact: Office of Public Affairs
      September 17, '.2020                                                202-:514-6551


                                          Inm~te Death at FCI ffutner (Low)

     WASHINGTON, D.C.: Oh Monday, June. l, 2020, inmate Ricky Lynn Miller tested positive for
     COVID-19 . .On Monday, July 6, 2020, Mr. Miller tested negative forCOVID-19. Mr.Miller
     was evaluated by institutional medical staffatthe Feder~l Correctional Institution (FCI) Butner
     (Low) in Butner.North Carolina cm Wedn:esday, _September 9, 2020 fqr issues telating to
     sbo:nness of bte.ath and leg edema. H.l,'! was transferred to a local hospital for treatment and further
     e"aluation, On Wednespay, September 16~2Q20, Mr. Miller teste.d positive for COVID-19 at the
     outside h9sp.i:tai. On Thursday, September 17, 2020, Mr. Miller, who bad long-term, pre,.;existing ·
     medical conditions . which the CDC lists, as risk factors for deveiopingmore severe COVID-lg
     disease,_was pronounced dead. by hospital staff.

     Mr. Miller was a 62-year-old male who was .sentenced in the Northern District of Texas toa
     210-month sentence for Receipt of a Visual Depiction of a Minor Engaging in Sexually
     Explicit Com:iuct. He .had been in custody at the Federal Correctional Complex (FCC) Butne.r
     since July 11, 2018.

     FCI BUtr1er is a Low secµtity facility tl:iat Cl,ll'l'enily hO:U$:eS 1,050 male of{enq.ers.

     The Bureau of Prisons will continue to provide daily updates and information on actions related
                     at
     to COVID-19 www.bop.gov/coronavitus/index.jsp.                .

     Additional information about the Bureau of Prisons can be         found at www~bop .gov.

                                                          ###


56
  U.S. Department of Justice, Federal Bureau of Prisons,1nmate Death at FCI Butner (Low) (Sept. 17,
2020), available at https://www.bop.gov/resources/news/pdfs/202009 l 7 press release bux.pdf (last
visited Feb. 23, 2021).
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 12 of 32 PageID: 40




           At FMC Lexington, an inmate tested positive for COVID-19 on May 29, 2020,

was placed in isolation until July 10, 2020 with two negative COVID-19 tests, went to

the hospital on July 22, 2020 due to a stroke, ·a nd died on July 29, 2020 :57




                                                                   V.S. Department of Justice
                                                                   Federal Bure.au ofPrisons


      FOR Il\1}.,fEDIATE RELEASE                                   Contact: Office of Public Affairs
      July 31, 2020                                                202-514-6551


                                      Ip.mate Death at FMC Lexington

     . WASl-IlNGTON,D,C.: Onfriday,May.29, 2020~ inmate Gerald Porter tes~d positive for
       CO\TII:}.19 and was immedia.te1y placed in isolation it the Federal Medical Center (f'MC)
       Lexingto.n Ill Lexington, Kentucky. On July 10,-2020, Mr. Porter was released from isolation
       based upon.two COVID- J.9 negative tests. On Wednesday, July 22, 2020·, Mr. Porter was
       admitted to. thelbcal hospital due to a stroke, where his condition continued fo deteriorate. On
     ·Wednesday, July 2~. 20~Ci, Mr. Porter, who .h~d pre-existing medical conditions .,_which the
      CDC lists as a risk factors fo-r developing more severe CO VID-19- disease, was pronounced
     dead by hospital staff.

     Mr..Gerald Poiter was a 73 yeaN'.lld male sentenced in the Eastern District of Vitg:inia to an
     144-month sentence for Receipt of Images of Minors Engaging in Sexually Explicit C_onduct.
     ;f:Ie had been in.the custody of FMC Lexington- since December 1~, 4017.

     FMC L~xingtori ~s an Admini~trative secqrity :fylcility that currently houses 1,274 ¢'f~nders.

     The Bureau of Prisons will continue to provide daily updates and information on actions related
     to COVID-19 at ww.bop.gov/<.:oronavinis/index.jsp.               ·                       ·

     Additional information about th~Bureau of Prisons can be found at www.bop.gov.
                                             .                       .


                                                     ###



57
  U.S. Deprutment of Justice, Federal Bureau of Prisons, Inmate Death at FMC Lexington (July 31,
2020), available at https://www. bop.gov/resources/news/pdfs/2020073 l press release lex.pdf (last
visited Feb. 23, 2021).
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 13 of 32 PageID: 41




           At FMC Fort Worth, an inmate tested negative for COVID-19 on April 21 and 23,

2020, had symptoms on April 27, 2020, tested positive for antibodies, and died on July 3,

2020: 58




                                                                  U.$. ~~partm~nt of Justice
                                                                   Federal Bure:,t.11 of Prisons


     FOR IMMEDIATE RELEASE                                         Contact: Office of Public Affairs
     July 3 1 2020                                                 202-514-:6551


                                    Jnmate Death at F¥C Fort,Wor~.

   WASHINGTON ,D .C.: On April 21 ~ 2020 and April 23, 2020, Inmate Robert Hague,.Rogers
   was tested for COV1D-19·with negative results. On April 27, 202(), Mr: Hague-Rogers was
 · seen by Health Services staffat the Federal Medical Center (FMC) Fort Wo$ for shortness Qf
   breath. At th~t time,.;Mr. Hague-Rogers was, transported to a local hospital for fur:fuer .treatment
   and evaluation. Although he never tested p(Jsitive for COVID-19, he did have a pos1ti ve
   antibody test. On Friday, Joly 3, 2020, Mr. Hague-Rogers, who had long-term, pre-existing
   medical conditions, which the CDC lists as risk factors for developing more severe COVID-19
   disease, was pronmmced dead by hospital staff.

     Mr. Hague-Rogers was an 83-year-old male who was secntenced mth.eNorthem District of Texas
     to a 120-niorith sentertce for Conspiracy to Commit Theft <:,r Embezzlement from an Employee
     Benefit Plan and Conspiracy to Commit Healthcai'e Fraud. ·He had been in custody at FMC Pott
     Worth since May 9, 2013. ·.                                                       ·

     Fivrc Fort Worth is an Adtuinistrai:ive::facilicy that curr~ntly houses 135i male offenders.
     The Bureau of Prisons will continue to provide daily updates and information on actions related
     to COVID~19 at WWW .bop.gov/ccironavirus/index.fap                    .       .      .

     Additional information ab.out the Bureau of Prisons.can be found·at \\!'WW.bop.gov.

                                                     #.##


58
  U.S. Department of Justice, Federal Bureau of Prisons, Inmate Death at FMC Fort Worth (July 3,
2020), available at https://www.bop.gov/resources/news/pdfs/20200703 press release.pdf (last visited
Feb. 23, 202 1).


                                                    I~
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 14 of 32 PageID: 42




         At FCI Terminal Island, an inmate tested positive for COVID-19 on April 16,

2020, was found to be "recovered" on May 10, 2020, had symptoms on May 15, 2020,

tested negative for COVID:.19 on May 15 and 16, 2020, and died on May 24, 2020: 59


                                                               U.S. Department of Justice
                                                               Federal Bureau of Prisons ·




           FOR IMMEDIATE RELEASE                               Contact: Office of Public Affairs
           May27,2020                                          202-514~6551


                                     Inmate Death at the.FCI Terminal Island

         WASHINGTON, D.C.: On April ·16, 202Q, inmate Adrian S~larzano, tested positive for
         COVID-19 at the Fed~ral Correctional Institution (f'.Cl) Terminal Isl;µ)d in Sim Pedro,
         California.  OnMay 1O; 2020, in accordance with Centers for Dlsease Control     and Prevention
                                 s
         (CDC) guidelines I Mr. olarzano was converted to. a status of recovered following the
         completion of isolation and presenting with no symptoms.

         On Friday, May 15, 2020tMr ..Solarzano. was admitted to the local hospital, due to complaints of
         chest pams   and anxiety: He was tested for COVID-19 by hospital staff on May 15 and 16, 2020,
         with negative results. Mr. Soiarzano's condition continued to decline. On Simday· May 24,
         2020, Mr. Solarzano, who had lorig-terin, pre-existing medical conditions, which the. CDC lists
         as risk fuctors for developing more severe COVID-19, was pronounced dead by hospital staff.

         Mr. Solsr.e:ano was a 54-:-year-old male who was sentenced in the ~en~ District ofC:i1ifornia to
         a 293-month sentenc;e for Racketeer Influe~ced and Corrupt Orga.nization,s Conspiracy,
         Conspiracy to. Possess with Intent to Distribute and Distribute Methamphetamine, Possession
         With Intent to Distribute Metruunphetamine and   Felon  in Possession <>f Fireami. He had be~n in
         custody at .PC! Terminal Island since August 14,_2013,

         FCI Terminal Island is a lmv security facility that currently houses 1,023 male offenders in
         San Pedro , Califomia.                       ·

          The Bureau of I'risqns will co_ntinue to provide daily updates and infonnation on.actions related
         to COVID-19 at www .bop.gov/coronavirus/index.jsp.
         Additjo.nal infonnation about the Federal Bureau of Prisons can be found atww:w.b~.gov.


                                                        ###



59
  U.S. Depa1iment of Justice, Federal Bureau of Prisons, Inmate Death at the FCI Terminal Island (May
27, 2020), available at https://www.bop.gov/resources/news/pdfs/20200527 press release trm.pdf (last
visited Feb. 23, 2021).
  Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 15 of 32 PageID: 43




                                                             U.S. Department of Justice
                                                             Federal Bureau of Prisons


 FOR IMMEDIATE RELEASE                                       Contact: Office of Public Affairs
 September 17, 2020                                          202-514-6551


                                 Inmate Death at FCI Butner (Low)

WASHINGTON, D.C.: On Monday; June 1, 2020, inmate Ricky Lynn Miller tested positivy for
COVID-19. On Monday, July 6, 2020, Mr. Miller tested negative for COVID-19. Mr. Miller
was evaluated by institutional medical staff at the Federal Correctional Institution (FCI) Butner
(Low) in Butner, North Carolina on Wednesday, September 9, 2020 for issues relating to
shortness of breath and leg edema. He was transferred to a local hospital for treatment and further
evaluation. On Wednesday, September 16, 2020, Mr. Miller tested positive for COVID-19 at the
outside hospital. On Thursday, September 17, 2020, Mr. Miller, who had long-term, pre-existing .
medical conditions, which the CDC lists as risk factors for developing more severe COVID-19
disease, was pronounced dead by hospital staff.

Mr. Miller was a 62-year-old male who was sentenced in the Northern District of Texas to a
210-month sentence for Receipt of a Visual Depiction of a Minor Engaging in Sexually
Explicit Conduct. He had been in custody at the Federal Correctional Complex (FCC) Butner
since July 11, 2018.

FCI Butner is a Low security facility that currently houses 1,050 male offenders.

The Bureau of Prisons will continue to provide daily updates and information on actions related
to COVID-19 at www.bop.gov/coronavirus/index.isp.

Additional information about the Bureau of Prisons can be found at www.bop.gov.

                                                ###
    Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 16 of 32 PageID: 44




C




C




                                                                                /




0          "P~Ovvl<l ~ =-4».hVI
                                       -   \ "S'"'-
    Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 17 of 32 PageID: 45




C




         .                                                                      -


         .  ~~k~~Mv--~~~
         . ~ ~~) WMl ~ ~-cl- JG ~
         .   ~~ ~~~                             CY\A.QJ7)   evvJ ~ ~ 0 p~
         '   \~II\~~~                                /VfLWv11   /YYUlU\. ~
         ;~~~~~~~~,
         : ~~~)~~) k¼
         :~ i . . ) ~ ) ~ ~ ~                                      h     O


         . ~D{)   ~ ~ ~ ~~ ~ ~
         '. ~ C < J v Y \ o & ~ ~ ~ - ~                                             .
         . l k ~ ~ ~ -~                                       ~~
         : ~ \ ) ~~q~Xw)~~
C        I

                                     -\(o-
    Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 18 of 32 PageID: 46




C




C
    Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 19 of 32 PageID: 47




C




C




C
     Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 20 of 32 PageID: 48




           ~                                -- -~                    _f ~ -)--~ ( -~                           -~ /


               ~~~~\                                                                    c t ~ ~.
            ~ k ~ ~ 1 C t S ~ > ~1~~
          IM.L04->            ,~1)l                      ~ ~ ~ -~ A / y }
           ~             iDf4D k~~ B o r ~ ~                                                                       -[Ul_.,
           J                                        l\                     t • ~ . ..   h   rl\J                    •
           :;_
               /1 " '   A '
              VJ-JV.._,,¥ •
                              J.. ~    /\
                                      t)    ex.      ~
                                                         <   •         '            A


                                                                            ('l,l,,(ul<__   170-                             I       ·



           ~~rMJl-t~~~JevvJ.tfu_~ -
           ~~ ~ ~~ ~ ~ ~                                                                                                             -


          ~ ~ - O v t d &>3~~/YYUrl                                                                           (;VU,~             _

          ~ A,oM,~ ~ ~ ~ ~~1                                                                                            .

0
               ~)~/4_, ~
                       - / 4 ~ ~-
           ~~~~~~~
           ~ a l - ~ (U)~l a-w--) ~ ~ 1 4 ~
           ~ ;t- ~ ~ . ~ ;tk . ~ 0 p ~
          ~                    cJ-          \ t ~ l \ ~                                     c;b-~~-                              _

            ¢ ~ ) ThR..;ru,J 1a Ov\AMJ ~ ~
            ,noJ- ~ ~ /4'~
           (V{.Q_          , .                                                                               . ~                 -: -
           ~~,l~~ ~ -                                                                               ~,   ~              -~ )\


             ~~~~¼~~~
           u,'\ited St~e \/. --z ll¼ :erroao I No ,. \ \(o - c.r- \O\~
                                                                    /
                                                                       (S, D.NY,               0
                                                                                               ..




           ~ ·s) ~oJ-o) \~~ ~ eri,- ~ ~~ _
C:         ~~~l. ~~~
                                                                 -    1 q_
    Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 21 of 32 PageID: 49




C
       - -~             -,-~Uv.-         -- ~- --- -         --   ~c~vv±J
         ,/4 A . V v ~    <
                          ~ ~ . ~ ~ CowJ- ~ -
         ~ ~              c ~1, ~ ~ ~l ~ ~ ,
          -~ ~ ~ : { , - ~ o t ~ ~ J ~
          ~ ~~ ~ [9J1 ~ ~ (9/V\ J,11 D[_
          ~~-"                                                                    · -(!


           1,_ ~ l :A1,u_ ~ ~ ~j. ~ add ,t -
         f u ~ ~ / 4 a > ~ ~~ ~ .
         ~~~~~~~~
          ~ - ~)~(\,o,'1                    ~~·.ITT4f/4e-1
0
         ~CLf~~~t~.
          ~~~~                                           .          '          ~          .
                               ~\:

                                       M~ \ ~o \M       ( . t)    o"A   \e.y 1 ~ ro -s~
                                       ~e.5- No~ 0\ °l l'J-.- 0 5 0
                                        F c.,:r_ ~e~~lf\,
                                        ~. o. iox S DOD
                                        Pe.\<_~ v\)   I ' - lo\ f; 5-5
Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 22 of 32 PageID: 50




                           I


                         Exhibit A
 Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 23 of 32 PageID: 51




  1                DECLARATION OF TARA VIJAYAN, M.D., M.P.H.
 2
 3       1. My name is Tara Vijayan. I am a physician specializing in infectious diseases
.4          and internal medicine, and I am Board Certified in both fields. I received my
 5          medical degree at Albert Einstein College of Medicine and my post-graduate
 6          training at the University of California, San Francisco. In addition to a
 7          medical doctorate, I have a master's degree in public health, specializing in
 8         · epidemiology, from the University of California at Berkeley.
 9       2. I have been practicing medicine for 13 years. This year I was voted a "Top
1O          Doctor" by Los Angeles Magazine. I have won two teaching awards since I
11          j.oined the faculty at the David Geffen School of Medicine, was inducted into
12          Alpha Omega Alpha atmy medical school, and have been awarded several
13          research fellowships over my career.
14       3. I currently serve as an assistant clinical professor in the Division of Infectious
15          Diseases at the David Geffen School of Medicine .at the University of
16         · California, Los Angeles. I have been in this position for the last five years. I
17          see patients in both the inpatient and outpatient settings.
18       4. I have .been working through the SARS-Co V-2 (commonly referred to as
19          "COVID-19") pandemic and treating patients with the virus. I estimate l have
20 .        treated approximately 100 patients who have tested positive for the virus. In
21          addition, as the Medical Director of our Antimicrobial Stewardship Pro gram,
22          I am the lead author for our treatment guidance on COVID-19 and serve as
23          a leader in our Division of Infectious Diseases COVID-19 pandemic
24          response.
25     Immunity
26       5. There are still many aspects of this particular virus that we are studying, and
27          we do not have enough information about this virus _and infection to provide
28          exact numbers.
Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 24 of 32 PageID: 52




 1       6. We have a limited understanding of the duration of immunity among patients
 2          who have tested positive for SARS-CoV-2. The immune response is a
 3          complex process. One study published in the New England Journal of
 4          Medicine deinoristrated a rapid decay in the concentration of protective ·
 5          antibody titers within 90 days of infection. 1
 6       7. We also have some indication of how long immunity might last from studies
 7          of other coronaviruses. For example, we already know · that people get
 8          reinfected regularly throughout their lives with seasonal coronaviruses that
 9          cause some common colds. The data on these coronaviruses suggest that any
10          immunity to this particular corona-virus may not last long.
11       8. I agree with the guidance published by the Centers for Disease Control on
12          immunity to ~he virus, which states:
13             a. "The duration and robustness of immunity to SARS-CoV-2 remains
14                under investigation. Based on what we know from other related human
15                coronaviruses, people appear to become susceptible to reinfection
16                around 90 days after onset of infection. To date, reinfection appears to
17                be uncommon during the initial 90 days after symptom onset ofthe
18                preceding infection[.] " 2
19       9. Re-infection with SARS-CoV-2 has been documented, with some
20         individuals presenting with more severe disease than the first infection. 3 This
21
     1
22     Ibarrondo FJ, Fulcher JA, Goodman-Meza D, Elliott J, Hofmann C, Hausner
     MA, Ferbas KG, Tobin NH, Aldrovandi GM, Yang 00. Rapid Decay ofAriti-
23   SARS-Co V-2 Antibodies in Persons with Mild Covid-19. N Engl J Med. 2020 Sep
24   10;383(11):1085-1087. doi: 10.1056/NEJMc2025179.
     2
       Centers for Disease Control, Duration ofIsolation and Precautions for Adults
25   with COVID-19 (Oct. 19, 2020) available at
26   https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html.
     3
       Kim AY, Gandhi RT. Re-infection with SARS-Co V-2: What Goes Around May
27
     Come Back Around. Clin Infect Dis. 2020 Oct 9:ciaa1541. doi:
28   10.1093/cid/ciaa1541. Epub ahead of print. PMID: 33035308.

                                               2
                               DECLARATION OFDR. TARA VIJAYAN
 Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 25 of 32 PageID: 53




 I                suggests that at least in some proportion of individuals immunity is not
 2                sufficiently protective.
 3   Reinfection
 4             10. As stated above, re-infection has been documented. SomeJactors that have
 5               been proposed to contribute to reinfection include: the lower durability and
 6               robustness of immunity with mild infection; the viral inoculum at the time of
 7               re-exposure; and; viral escape mutations. 4   ·

 8         I I .If someone was infected with the virus six or seven months ago, and had
 9               recovered from it five or six months ago, it is very possible that they no
IO               longer have immunity to the virus and can become infected again. From the
11               data we have, it appears that an individual can become infected again as early
12               as three weeks later, but in general, it appears that most reinfections occur at
13               least three months later. 5
14         12.For example, in one case, a 36-year-old doctor practicing in an intensive care
15               unit was infected with the virus in March and was iH through early April. Her
16               symptoms resolved about 24 days after infection. She was then tested, and
17               tested negative, 33 days and 67 days after the onset of her first symptoms.
18               She had returned to work in the intensive care unit, where she was exposed
19               to the virus again. Twelve weeks after the first onset of symptoms, the doctor
20               again fell ill and tested positive for the virus; 6 This is likely an example of
21               reinfection occurring after immunity dissipated, in an environment of regular
22               exposure to the virus.
23
24   4
         Id.
25   s Id.
     6 Torr~s DA, Ribeiro LDCB, Riello APFL, Horovitz DDG, Pinto LFR, Croda J.
26
     Reiefection of CO VID-19 after 3 months with a distinct and more aggressive
27   clinical presentation: Case report. J Med Viral. 2020 Oct 28. doi:
28   10.1002/jmv.26637.         Epub      ahead      of    print. Available   at
     https://onlinelibrary.wiley.com/doi/full/10.1002/jmv.26637.
                                               3
                                     DECLARATION OF DR. TARA VIJAYAN
 Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 26 of 32 PageID: 54




  1        13 .I agree with the guidance published by the Centers for Disease Control on
 2            reinfection, which is:
 3                a. "To date, reports of reinfection have been infrequent. Similar to other
 4                    human corona.viruses where studies have demonstrated reinfection,
 5                    the probability of SARS-Co V-2 reinfection is expected to increase
 6                    with time after recovery from initial infection due to waning immunity
 7                    and possibly genetic drift. Risk of reinfection · depends on the
 8                    likelihood of re-exposure to infectious cases of COVID-19. As the
 9                    COVID-19 pandemic continues, we expect to see more cases of
10 ·                  reinfection." 7
11         14. The pos·sibility of reinfection is more likely in an ·environment where re-
12            exposure with a high viral inoculum is likely. Prisons and jails are such
13            environments where re-exposure with a high viral inoculum is likely, and I
14            expect to see reinfection happening in prisons and jails in the months to
15            come.
16         15.It will be important to continue to test people who have previously tested
17            positive in order to monitor for reinfection and a subsequent wave of cases
18          · in prisons and jails. Without continuing, widespread testing at prisons and
19            jails, those same facilities that had prior outbreaks could see subsequent
20            outbreaks, which could be just as large and just as deadly.
21     Prisons and Jails
22         16.At present, the incidence ofCOVID-19 in correctional facilities in the United
23            States is very. high. In other words,
                                                 .
                                                    many cases are traced to prisons and jails
24            and the associated contacts in the community of those prisons and jails.
25         17.Those who are housed in prisons and jails are likely to be re-exposed to the
26
27     7
         Centers for Disease Control, Duration of Isolation and Precautions for Adults
28     with        COVID-19        (Oct.      19,        2020)       available      at
       https ://www.cdc.gov/coronav1rus/2019-ncov/hcp/duration-isolation.html.
                                                  4
                                   DECLARATION OF DR. TARA VIJAYAN
Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 27 of 32 PageID: 55




 1        virus because of the umque features of the environment, including
 2        congregate living and antiquated or poor ventilation, and because there is
 3        already widespread infection in these facilities.
 4     18.As requested, I have reviewed the following records that'wete provided to
 5        me:
 6           a .. A Press Release by the Bureau of Prisons from September 17, 2020,
 7               detailing the infection and death of Ricky Lynn Miller, an -individual
 8              who was incarcerated at FMC Butner (Attachment 1).
 9           b. Affidavits written by three individuals at the Lompoc prison, Marlin
10              Lee Gougher, James Mazon, and Robert Rocha, detailing the history
11              of their test results (Attachment 2).
12     19.These documents state that all of these indivi"duals were infected with SARS-
13        CoV-2 (they all tested positive). Mr. Miller tested positive at the beginning
14        of June, while the individuals at Lompoc tested positive at the beginning of
15       May. Mr. Miller had an intervening negative test. All four then tested positive
16       more than three months later-in September and October.
17    20.It is certainly possible that all of these individuals were reinfected either due
18       to a decline in their immunity or a lack of sufficient immune response at the
19       onset. In the cases of the three individuals at Lompoc, it would appear that
20       they tested positive for a second time more than four months after their
21       . original positive test, and in one instance, closer to five months later. While
22       I cannot confirm that these are cases of reinfection, due to the lack of interval
23       testing as well as the lack of more granular details such as the cycle threshold,
24       it is certainly possible that these are all cases of reinfection, given our limited
25       understanding of immunity as well as the environment in which these
26       indivi_duals are living and being regularly re-exposed to the virus .
27    21. Complete clearance of a prison of transmissible virus is not possible in the
28       absence of a highly effective, durable vaccine, like the measles vaccine, and

                                              5
                             DECLARATION OF DR TARA VIJAYAN
Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 28 of 32 PageID: 56




 1          the likelihood of this remams uncertain (see below). Furthermore, the
 2          movement of staff and prisoners in and out of the prison makes this even less
 3          likely. Prisons are prime spaces for re-exposures.
 4       22.Prisons and jails are responsible for a large number of cases as well as more
 5          severe illness from the virus. The case rate in prisons is at least 5.5 times
 6          higher than the general population, and the age-adjusted death rate is 3 times
 7          higher than that of the overall U.S. population. 8.
 8       23.People who are incarcerated often experience poor health, and many of the
 9          health conditions they face place them at high risk of complications and death
10          from SARS-Co V-2. Research has shown that the prevalence of chronic
11          health conditions for individuals in prisons and jails is 24.5% to 42.8% higher
12          than in the general population. 9
13       24.According to a case-tracking project for incarcerated populations, there had
14          been at least 197,659 prisoners in the United States who had tested positive
15          for the virus and at least 1,454 prisoner deaths, as of November 17, 2020. 10
16          This number does not take into account the associated cases or deaths in the
17          community.
18
19
20   8
         Saloner B, Parish K, Ward JA, DiLaura G, Dolovich S. COVID-19 cases and
21    deaths in federal and state prisons. JAMA. 2020;324(6):602-603.
      9
        See Wilper AP, Woolhandler S, Boyd JW, etal. The health and health care of US
22   prisoners: results ofa nationwide survey. Am J Public Health. 2009;99(4):666-672;
     Bai JR, Befus M, Mukherjee DV, Lowy FD, Larson EL. Prevalence and predictors
23    of chronic health conditions of inmates newly admitted to maximum security
     prisons. J Correct Health Care. 2015;21(3):255-264; Rosen DL, Thomas S, Kavee
24   AL, Ashkin EA. Prevalence of chronic health conditions among adults released
     from the North Carolina prison system, 2015-2016. N C Med J. 2019;80(6):332-
25    337; Maruschak LM Berzofsky M Unangst J., Special Rep_ort: Medical Problems
      of State and Federa? Prisoners and Jail Inmates, 2011-12, Dept. of Justice, Office
26    of Justice Programs, Bureau of Justice Statistics (Oct. 4? 2016 ), last accessed Nov.
     23, 2020, available at https://www.bjs.gov/content/pubtpdf/mpsfpjil 112.pdf.
27    10
         The Marshall Project A state-by-state look at coronavirus in prisons (Nov. 20,
     2020) available at 1nttps://www.themarshallproject.org/2020705/01/a-state-by-
28    state-look-at-coronavirus-m-prisons.
                                                6
                               DECLARATION OF DR. TARA VIJAYAN
Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 29 of 32 PageID: 57




 1   Recovery
 2        25 .Even if a person recovered from a first infection with the virus that does not
 3           mean that they will recover from a subsequent infection. An individual could
 4           survive a first infection and die from a subsequent infection.
 5        26.Likewise, people who had a mild or asymptomatic disease course the first
 6           time around very well may not have a mild or asymptomatic disease course
 7          · with subsequent reinfection. · Severe illness from COVID-19 is defined ·as
 8           hospitalization, admission to the ICU, intubation or mechanical ventilation,
 9           or death.
10        27.Studies suggest that individuals who previously had severe cases have a
11           stronger and longer-lasting immunity to SARS-CoV-2 infection than
12           individuals who had a milder illness. 11
13        28.The long-term complications are highly variable, but several conditions can
14           persist for months, including the loss of taste or smell, shortness of breath,
15           and fatigue, and infection can also result in damage to the heart, lungs,
16           kidneys, and nervous system. 12 Some studies suggest that long-term lung
17           damage, including scarring, can occur in even mild cases. 13
18        29. There are also situations in which patients develop persistent symptoms long
19           after the virus can be detected in the body, for as long as six months or more.
20
     11
       Ibarrondo FJ, Fulcher JAf Goodman-MezaD, Elliott J, Hofmann C, Hausner MA,
21   Ferbas KG7 Tobin NH, A drovandi GM; Yang OO. Jsqp_id Decay _of Anti-SARS-
     Co V-2 Antibodies in Persons with_Mi;_d_Covid-1_9_. ~ _Engl__ J ___M~d- 2.Q2Q Syp_
22   10;383(11):1085-1.087. doi: 10.1056/NEJMc2025179.
23   12
        RubinR. As Their Nu1?7bers Grow, COVID-19 "Long Haulers." Stump Experts.
24   JAMA. 2020 Sep 23. doi: 10.1001/jama.2020.17709. Epub ahead of print. PMID:
     32965460; Marshall M. The lasting misery of coronavirus long-haulers. Nature.
25   2020 Sep;585(7825):339-341. doi: 10.1038/d41586-020-02598-6. PMID:
26   32929257.
     13 See, e.g., Lois Parshley, The Emerging Long-Term Complications of COVID-

27   19, Explained, Vox (June 12, 2020), available at
28   https ://www.vox.com/platform/amp/2 020/5/8/2 1251899/coronavirus-long-
     termeffects-symptoms.
                                                7
                                DECLARATION OF DR. TARA VIJAYAN
 Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 30 of 32 PageID: 58




 1           These patients are often referred to in the lay and scie?-tific press as 'long-
 2           haulers.' 'Long-haulers' report a variety of symptoms, including persistent,
 3           extraordinary fatigue, shortness of breath, body aches, and an inability to
 4           focus or fogginess. 14
 5   A Vaccine
 6        3 0. The Pfizer and Modema vaccine developments are promising. In a controlled
 7           trial setting, the efficacy appears to be >90%: We do not know how long the
 8           immune response from the vaccine series will last. We also do not know
 9           about the real-world effectiveness of these vaccines.
10        31.Additionally, we do not know if the vaccine will be as effective in certain,
11           critical sub-populations, specifically: older individuals, those with lowered
12           immune systems, and those with obesity-the very populations at risk for
13           severe disease. Historically, certain vaccines have been less effective in
14           eliciting a sufficient immune response and preventing disease in these
15          populations (notably the influenza vaccine and even the hepatitis B vaccine,
16          which otherwise has excellent efficacy). 15
17        32. While we are all hopeful that the current vaccme contenders will be
18           distributed to the broader population by the summer or fall of 2021, there is
19           currently no set time for when prisoners and correctional facility staff will be
20
     14
21     Rubin R. As Their Numbers Grow, COVID-19 "LonR Haulers" Stump Experts.
     JAMA. 2020 Sep 23. doi: 10.1001/jama.2020.17709_. Kpub ahead of P.rmt. PMID:
22   32965460; Marshall M. The lasting 7:2isery_ of coronavirus long-haulers. Nature.
     2020 Sep;585(7825):339-341. d01: I0.f038/d41586-020-02598-6. P:.MID:
23   32929257.            ·
     15
24     Lee lli, Hong S, Im lli,Lee JS, Baek lli, Kwon HY. Systematic review and
     meta-analysis of immune response of double dose of hepatitis B vaccination in
25   HIV-infected patients. Vaccine. 2020 May 19;38(24):3995-4000. doi:
26   10.1016/j.vaccine.2020.04.022; Izurieta HS, Lu M, Kelman J, Lu Y, Lindaas A,
     Loe J, Pratt D, Wei Y, Chillarige Y, Wernecke M, MaCurdy TE, Forshee R.
27   Comparative effectiveness of influenza vaccin.es among US. Medicare
28   beneficiaries ages 65 years and older during the 2019-20 season. Clin Infect Dis.
     2020 Nov 19:ciaa1727. doi: 10.1093/cid/ciaa1727. Epub ahead of print
                                              8
                                DECLARATION OF DR. TARA VIJAYAN
 Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 31 of 32 PageID: 59




  1          vaccinated.
  2      33.Even an effective vaccine that is successfully and widely distributed- and
  3          administered to an entire jail population and its staff- is not going to be a
  4          silver bullet. Again, we do not know how long the immune response will last.
  5      34.I anticipate that current public health measures such as physical distancing
  6          and masking will remain essential to mitigate the pandemic for the next two
  7         years, particularly in congregate settings such as prisons and jails. ·
  8      3 5 .Mitigating the pandemic, for all of the above-stated reasons, requires more
  9         than targeting immunity. A successful strategy will focus on preventing
10          infection and preventing the spread of the virus.
11       36.We must manage our resources well. A large outbreak of thousands of cases
12          associated with a local prison or jail will seriously deplete hospital and other
13          resources for treating infected individuals.
14       37.I wholly agree with the large number of public health experts who have stated
15          that further ·decarceration is a critically important strategy in mitigating the
16          toll of this virus.
17
      I state the foregoing is true and correct under penalty of perjury of the laws of the
18
      United States of America.
19
20
21
      Dated: 11/24/2020
22
                                              Dr. Tara Vijayan
.23
24
25
26
27
28

                                                 9
                                  DECLARATION OF DR. TARA VIJAYAN
                                 Case 3:88-cr-00066-BRM Document 6 Filed 03/29/21 Page 32 of 32 PageID: 60



Malcolm C Donley Sr.
0 1972-050




                                              m"111111/llllt 111111'1
Federal Correctional lnstution
PO Box 5000
Pekin , IL 61555
United States




                                                                                                        U.S . POSTAGE PA ID
                                                                                                        FCM LG ENV

                                                                    ~
                                                                                                        PEKIN, IL
                                                                                                        61554

                                                                    ~.
                                                                     UNJTEDST-'TES
                                                                                                        MAR 26,-2 1
                                                                                                        AMOUN

                                                                           1000                           $0.00
                                                                                                        R2304H109477-31




                                                                ~ 01972-050 ~
                                                                          United States Courthouse
                                                                          Attn . Office Of The C lerk
                                                                          402 E State ST
                                                                          Trenton, NJ 08608
                                                                          United States
